Citation Nr: 0634714	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-10 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
history of rheumatic fever.

2.  Entitlement to service connection for osteo, rheumatoid, 
and/or gouty arthritis, to include as secondary to service-
connected history of rheumatic fever.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1958 to October 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran and his spouse testified at a Board 
hearing at the RO in July 2006.

During a July 2006 Travel Board hearing, the veteran raised a 
claim of service connection for a kidney condition.  This 
issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of her claims.

2.  The veteran's history of rheumatic fever is manifested by 
no current residuals.

3.  There is no clinical evidence or opinion of record 
indicating the veteran currently has any form of arthritis 
due to his service in the military or his service-connected 
history of rheumatic fever.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
rating for history of rheumatic fever have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.88, Diagnostic Code 6309, 4.104 (a), Diagnostic Code7000 
(2006).

2.  Osteo, rheumatoid and/or gouty arthritis was not incurred 
in or aggravated by service nor is osteo, rheumatoid, and/or 
gouty arthritis proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notice to the veteran in 
October 2001 and issued the rating decision which was the 
initial denial of the veteran's claim in February 2002.  
Thus, VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the October 2001 letter, VA informed the veteran of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board also 
notes that the letter implicitly notified the veteran that he 
should submit any pertinent evidence in his possession.  In 
this regard, he was repeatedly advised to identify any source 
of evidence and that VA would assist him in requesting such 
evidence.  Thus, the Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   With respect to the issues decided here, by way of a 
March 2006 letter from the RO, the veteran was provided with 
notice of what type of information and evidence was needed to 
establish an effective date and a disability rating for all 
claims on appeal.  Thus, the requirements of Dingess have 
been satisfied

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records and VA examination 
reports.  The Board notes that the veteran has been afforded 
VA examinations in connection with his claims.  Thus, the 
Board finds that the duty to assist requirement of 38 C.F.R. 
§ 3.159(c)(4) have been satisfied.  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this matter.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims.  In view of the foregoing, the Board finds that VA 
has fulfilled its duty to notify and assist the veteran in 
the claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Increased Rating

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is service-connected for residuals of rheumatic 
fever under 38 C.F.R. § 4.88b, Diagnostic Code 6309.  He 
contends that he is now entitled to a compensable rating as 
he now suffers from heart problems, to include coronary 
artery disease, which he asserts are residuals of his 
rheumatic fever.

The veteran's service-connected history of rheumatic fever 
has been rated using the criteria of 38 C.F.R. § 4.88b, 
Diagnostic Code 6309, which provides that rheumatic fever as 
an active disease will be rated as 100 percent disabling.  
Thereafter, residuals are to be rated under the appropriate 
bodily system.  In the veteran's case, the residuals claimed, 
such as heart disease, would be rated under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code (DC) 7000, which pertains 
to valvular heart disease, including rheumatic heart disease.  
The Board notes that the regulations regarding cardiovascular 
disorders were revised effective January 12, 1998. However, 
the former criteria are not applicable here since the veteran 
filed his claim in July 2001, after the effective date of the 
revisions.

Under DC 7000, a 10 percent rating is warranted where a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or where continuous medication is required.  A 30 percent 
rating is warranted where a workload of greater than five 
METs but not greater than seven METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or with evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 
7000.

1 MET (metabolic equivalent) is the energy cost of standing 
quietly at rest, and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used.  38 
C.F.R. § 4.104, Note (2).

The veteran underwent a VA examination in July 2004.  The 
examiner noted that the veteran had a history of hypertension 
and had quadruple coronary artery surgery in January 2004.  
The veteran's cardiovascular diagnoses were coronary artery 
disease and controlled hypertension.  The examiner noted that 
the veteran did not have a diagnosis of carditis or mitral 
valve stenosis related to rheumatic fever and that he had 
never had congestive heart failure.  The examiner also stated 
that coronary artery disease is not the result of rheumatic 
fever and that, therefore, it was his opinion that the 
veteran's cardiovascular diagnoses were less likely as not 
related to the veteran's rheumatic fever and treatment in 
service.  There are no contrary medical opinions of record.

In the present case, the determinative issue is whether or 
not any residuals of rheumatic fever are affecting the 
veteran's cardiac status.  The overwhelming competent 
evidence is to the effect that there are no current clinical 
symptoms causing any heart disability related to the 
rheumatic fever.  The cardiac pathology identified is related 
to coronary artery disease for which service connection is 
not in effect.

Although the veteran contends that his heart conditions, to 
include coronary artery disease, are residuals of his 
service-connected rheumatic fever, he is a lay individual, 
without a recognized level of medical expertise, and as such 
is not competent to establish a medical nexus between his 
rheumatic fever and any heart problems or other current 
physical problems.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As set out above, there is no competent medical 
evidence relating the veteran's past history of rheumatic 
fever to his current heart problems, including coronary 
artery disease.  As such, entitlement to a compensable 
disability rating for history of rheumatic fever is not 
warranted.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has not required frequent 
periods of hospitalization for his history of rheumatic fever 
and treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  Loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the noncompensable rating assigned for his history of 
rheumatic fever adequately reflects the clinically 
established impairment experienced by the veteran and a 
higher rating is denied on an extra-schedular basis.



Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  
Effective October 10, 2006, 38 C.F.R. § 3.310 has been 
amended to codify the provisions of Allen v. Brown.  The 
amendments essentially describe the circumstances under which 
service connection on the basis of aggravation is permitted.  
Specifically, the amended language clarifies that any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

Initially the Board notes that the veteran's post-service 
private medical records contain references to osteoarthritis 
and rheumatic arthritis.  However, the veteran's service 
medical records are devoid of reference to arthritis.  
Moreover, there is no competent medical evidence of record to 
etiologically related the veteran's current arthritis to his 
active duty service.  As such, there is no basis for 
entitlement to service connection for osteo, rheumatoid, 
and/or gouty arthritis on a direct service connection basis.  

Nevertheless, the veteran contends that his current arthritis 
is related to his service-connected history of rheumatic 
fever.  However, as noted above, the veteran is a lay 
individual, without a recognized level of medical expertise, 
and as such is not competent to establish a medical nexus 
between his rheumatic fever and any arthritis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Turning to the relevant medical evidence of record, the Board 
notes that the veteran underwent a VA examination in November 
2001.  The examiner noted the veteran's history of rheumatic 
fever during active duty service and noted that the veteran 
had been diagnosed with gouty arthritis and osteoarthritis in 
the late 1980s and 1990s.  After examining the veteran and 
reviewing his medical records, the examiner stated that it 
was more than likely that the veteran's arthritis was not 
related to his rheumatic fever.  The examiner noted that the 
veteran was diagnosed with a diplococcal infection and that 
he had no subsequent infections with streptococcus noted in 
his medical records.  In a separate examination report, the 
examiner went on to explain that the veteran had a history of 
osteoarthritis and rheumatoid arthritis and that possible 
complications of rheumatoid arthritis are subsequent attacks 
of acute rheumatic fever secondary to a streptococcal 
infection, carditis, mitral valve stenosis, and congestive 
heart failure.  The examiner stated that the veteran has had 
none of these symptoms.  Therefore, the examiner opined that 
it was unlikely that the veteran's arthritis is due to 
rheumatic heart disease.  There are no contrary opinions of 
record.

In sum, although the record appears to show that the veteran 
currently suffers from osteoarthritis and possibly rheumatoid 
arthritis, there is no competent medical evidence to relate 
any current arthritis to the veteran's active duty service or 
his service-connected residuals of rheumatic fever.  In fact, 
the November 2001 medical opinion specifically states that it 
is less likely than not that the veteran's current arthritis 
is due to his history of rheumatic fever.  

Thus, the Board finds that service connection for osteo, 
rheumatoid, and/or gouty arthritis, to include as secondary 
to the veteran's service-connected residuals of rheumatic 
fever, is not warranted.  

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to a compensable disability rating for history of 
rheumatic fever is denied

Entitlement to service connection for osteo, rheumatoid 
and/or gouty arthritis, to include as due to the veteran's 
service -connected history of rheumatic fever, is denied.

____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


